Citation Nr: 1606175	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chloracne, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2014.  A copy of the transcript is of record.


FINDING OF FACT

Chloracne is not shown by the record.  


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2010, VA advised the Veteran of the information and evidence needed to substantiate the claim. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis 

The Veteran appeals the denial of entitlement to service connection for chloracne.  He claims that while in Vietnam he was exposed to Agent Orange and that he had skin problems during service.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  For presumptive service connection chloracne must be shown to a compensable degree within 1 year of the last exposure.

After review of the record, the Board finds against the claim.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .".  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing that the Veteran has chloracne.  The Board has reviewed the service treatment records, post service treatment records and lay statements of record, none of these show a diagnosis of chloracne.  At most, the record shows diagnoses for other skin disabilities to include fibroepitheial papilloma acrochordon, dermatitis and verruca vulgaris (a common wart).  The Board notes, however, that service connection for a skin disability of the back, hands and neck has been separately denied by the RO and is not before the Board.  

Implicit in the claim is the Veteran's belief that he has chloracne.  As a lay person who is not trained in the field of medicine the appellant has not established his competence to establish the existence of such.  The Board finds that the question of whether the Veteran has the claimed disability is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. The Board is mindful that the Veteran served in the Republic of Vietnam and that chloracne or other acneform disease consistent with chloracne is a disease subject to presumptive service connection.  Here, however, there is no showing of chloracne at the time of filing of the claim or at any time during this appeal.  In the absence of proof of a disability, there can be no valid claim regardless of the theory of entitlement.  Should the pathology reappear in the future, the appellant may file a new claim at that time.  

The claim is denied.  


ORDER

Entitlement to service connection for chloracne is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


